ON REHEARING
EDWARD N. SCRUGGS, Retired Circuit Judge.
In his application for a rehearing the former husband takes exception to the summary of the evidence as related in the original opinion in two respects. First, we stated that his current wife works short weeks making from $40 to $60 weekly. The former husband contends that he testified that she was unemployed at the date of the trial. Second, we related that his ex-wife presently has the same employment as when the divorce was rendered, but he contends that we were incorrect and that his testimony was that, at the time of the original divorce, his former wife was unemployed.
We settle any misconception as to the testimony of the former husband upon those two items by quoting the following from his testimony:
“Q. Does your new wife have any income?
“A. Well at one time she was working over at the Red Level and she got laid off over there.
“Q. Where was she working?
“A. At Judy Bond’s plant over there.
“Q. And she has been laid off?
“A. Yes sir, she was laid off. Now she is getting on at Dozier.
“Q. Has she started back to work?
“A. Yes sir, she makes basically — you see, she has no experience in working or anything like that. And up there they work a day and they’re off a day; they work a day, they’re off a day. And she makes basically anywhere from forty to sixty dollars a week.
“Q. Now when this divorce was originally granted in this court, was *874your ex-wife, Carolyn Petty, was she working at that time?
“A. At that time I think she was going to work or she was working, I can’t recall at the time.
“Q. Do you recall if she is working today?
“A. At the time we separated she wasn’t working. At the time the divorce was granted she was working.
“Q. She is working now?
“A. Yes, she [is] working now. The same place she was working when the divorce was granted.”
OPINION EXTENDED. APPLICATION FOR REHEARING OVERRULED.
All the Judges concur.